Citation Nr: 0631335	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-13 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1982 to 
February 1983.       He also served in the Maine Army 
National Guard from December 1983 to          November 1994.   

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied service connection for a 
psychiatric disorder.  

In February 2006, the Board remanded this case to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) for 
further development.  This additional development included 
confirming the exact time periods and status (i.e., periods 
of active and inactive duty training) of the veteran's 
National Guard service, and having him undergo a VA 
examination to obtain a medical opinion concerning the 
etiology of his claimed psychiatric disorder.

Unfortunately, though, still further evidentiary development 
is necessary before deciding this claim on appeal.  So for 
the reasons discussed below, this case is again being 
REMANDED to the RO via the AMC.  VA will notify the veteran 
if further action is required on his part.












REMAND

It warrants discussion, initially, that notwithstanding the 
measures taken up to this point attempting to verify the 
precise dates and duty status of relevant periods of training 
during the veteran's Army National Guard Service, as directed 
in the Board's prior February 2006 remand, further action is 
necessary in this regard.

Under the applicable law and regulations, service connection 
may be established  for any current disability that is the 
result of a disease or injury incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA), or for 
injury incurred in or aggravated while performing 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131; 38 C.F.R. § 3.6.  

Here, it has been verified the veteran had service in the 
Army National Guard from December 1983 to November 1994.  But 
it is essential to further consideration of his claim that 
more detailed information is obtained as to the extent of his 
participation in training and/or occupational duties during 
this period.  He alleges that his claimed psychiatric 
disorder developed due to the stressful circumstances of his 
National Guard duty.  

As mentioned, service connection may be warranted for a 
disability resulting from disease or injury incurred in or 
aggravated during a period of ACDUTRA, although it is only 
available for disability resulting from an injury (not 
disease) incurred during INACDUTRA.  Also significant in 
adjudicating this claim is whether the claimed condition had 
an actual onset or underwent aggravation during a period of 
ACDUTRA.



In its February 2006 remand, the Board previously requested 
that the AMC obtain the veteran's personnel records 
indicating at exactly what points in time he was on ACDUTRA 
and INACDUTRA.  The AMC later sent a records request for this 
information to the National Personnel Records Center (NPRC), 
and in March 2006 this agency responded that additional 
documentation was unavailable.

A substantial portion of the veteran's medical records, 
however, and documentation of separation from service, 
pertaining to his reserve service have already been obtained 
from the Maine National Guard through earlier development 
efforts to obtain his complete medical file.  So there is at 
minimum a reasonable possibility that his personnel records 
may also be located there, and a further records search 
is warranted.  See 38 C.F.R. § 3.159(c)(2) (2006).

The veteran also has provided information indicating that 
relevant private treatment records may still be available 
from a Dr. V., for the period from 1989 up until 1994, and 
whom the veteran states initially diagnosed him with a mental 
health disorder and was the primary treatment provider over 
the last five years of his membership in the National Guard.  
To the extent these records could provide further insight 
into whether his condition is service-related, they should be 
obtained.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002) (under 
VA's duty to assist, reasonable efforts shall be implemented 
to obtain relevant records which the claimant has 
identified); 38 C.F.R. § 3.159(c)(1) (2006).     

If any records acquired from this source suggest some 
objective association with the circumstances of a period of 
ACDUTRA service -- for instance, by linking symptoms shown 
with events therein, or indicating an exacerbation of the 
veteran's psychiatric condition during ACDUTRA, this in turn 
would require additional consideration of the record overall 
on whether the condition claimed is 
service-related.  



The only medical opinion on this issue so far, obtained from 
a March 2006 VA examiner, has not been favorable to the 
claim.  This examiner determined the veteran had a 
schizoaffective disorder prior to service, and further, 
which was not substantially aggravated during his National 
Guard service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
It merits consideration, though, that in determining the 
relative degree of probative weight that is afforded to a 
medical opinion, the extent and comprehensiveness of the 
factual foundation of record is essential to this assessment.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  The treatment reports 
from the above physician (or other sources of evidence) as to 
medical history coincident with service, in addition to 
service medical records (SMRs), to ensure completeness and 
accuracy of the record, should be made available to the 
examiner for his review.  So provided that relevant 
information of this type is obtained, a supplemental opinion 
should then be requested from the March 2006 examiner 
pertaining to the etiology of the veteran's psychiatric 
disorder. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(VA will provide a medical examination or obtain a medical 
opinion based upon review of the evidence of record if VA 
determines it is necessary to decide the claim).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:
	
1.	Contact the Maine National Guard and 
request records indicating the exact 
time periods during  which the veteran 
was on active duty for training 
(ACDUTRA), on inactive duty training 
(INACDUTRA), or otherwise had any full-
time     duty during his reserve 
service from December 1983 to November 
1994.   



2.	Also, contact Dr. V. (located in 
Bangor, Maine)    at the address which 
the veteran has provided through his 
previously filed medical authorization 
form         (VA Form 21-4142), and 
request that this physician provide all 
relevant records of psychological 
treatment of the veteran, from between 
1989 and 1994.  Then associate all 
records obtained with the claims file.  

3.	Provided only that further evidence 
is obtained suggesting there is an 
objective link between the occurrence 
(or aggravation) of a psychiatric 
disorder and a period of ACDUTRA 
service -- then arrange for the 
physician who previously examined the 
veteran in March 2006 to provide an 
addendum to that evaluation.  
Specifically, the examiner is asked to 
again review the relevant evidence in 
this case and provide a supplemental 
opinion with regard to, preliminarily, 
whether it is confirmed the veteran's 
claimed psychiatric disorder pre-
existed his military service -- to 
include his initial active duty service 
from October 1982 to February 1983, and 
his National Guard service.  Provided 
this is so, then the examiner should 
then indicate whether, following his 
review of the additional medical 
obtained since associated with the 
file, the veteran's pre-existing 
condition underwent substantial 
aggravation during    a period of 
ACDUTRA.  Also, in the event that a 
psychiatric disorder is not found to 
pre-exist service on further review, an 
opinion would be required as to whether 
this condition was directly incurred 
therein.     



4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the claim for 
service connection for a psychiatric 
disorder in light of the additional 
evidence obtained.  If the claim is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case 
(SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

